218 F.2d 352
55-1 USTC  P 9176, 104 U.S.P.Q. 296
STANDARD BRASS & MANUFACTURING COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 14884.
United States Court of Appeals, Fifth Circuit.
Jan. 24, 1955.

Petition for review of Decision of The Tax Court of the United States (District of Texas).
Peter B. Wells, Jr., Beaumont, for petitioner.
Karl Schmeidler, Sp. Asst. to Atty. Gen., H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen., Daniel A. Taylor, Chief Counsel, Bureau of Internal Revenue, Claude R. Marshall, Sp. Atty., Bureau of Internal Revenue, Robert N. Anderson, Sp. Asst. to Atty. Gen., Morton K. Rothschild, Sp. Asst. to Atty. Gen., for respondent.
Before HOLMES, RIVES and TUTTLE, Circuit Judges.
PER CURIAM.


1
We find ourselves in agreement with the opinion of the Tax Court reported in 20 T.C. 371, and its decision is therefore,


2
Affirmed.